Citation Nr: 1129479	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for left side thoractomy scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to September 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found that additional, pertinent VA medical records and examination reports (June 2009 and August 2009) were added to the claims file subsequent to the statement of the case (SOC) issued in March 2008.  Where the RO has not provided a supplemental SOC (SSOC) after the receipt of new evidence in a pending appeal, the Board is compelled to remand in order to ensure due process to the veteran.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).

A subsequent (September 2009) rating decision granted service connection for muscle and nerve damage from the service-connected thoracotomy, rated 10 percent, and for two additional thoracotomy residual scars, rated 0 percent.  [Notably, the Veteran was advised in that rating decision that the matter on appeal would be addressed under separate cover at a later date.]  The Veteran has not timely filed a notice of disagreement with that rating decision, and it is final.  Significantly, a June 2009 VA examination found that the two additional post-thoracotomy scars were nontender; if it was shown otherwise, i.e., the scars were found to be painful, they would have to be considered in the rating for the scar at issue in this appeal.  See 38 C.F.R. § 4.118, Code 7804.  

Furthermore, although the Veteran has indicated that he sees only VA doctors (see May 2007 statement), the July 2006 VA examintion report notes that he "has been seeing a private physician in Rockford" and taken medication (for pain in the area of the scar) prescribed by this physician 3-4 weeks prior to the examination.  In addition the record also shows that the Veteran receives ongoing VA treatment.  Hence, VA is on notice of additional evidence that is outstanding, and may be pertinent and (in the case of any VA records) of record.  Such evidence must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all VA and non-VA health care providers (specificall including his private physician in Rockford) who have evaluated and/or treated him in connection with his scars since May 2005, and to provide releases for VA to secure records of any private treatment.  The RO should secure for the record any outstanding records of such treatment from all sources identified.  If a private provider does not respond to VA's request for records sought, the Veteran should be so notified, and advised that it is ultimately his responsibility to ensure that private records are received.  

2.  The RO should arrange for any further development suggested by the additional evidence received, then readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

